Title: To James Madison from James Simpson, 3 August 1802 (Abstract)
From: Simpson, James
To: Madison, James


3 August 1802, Tangier. No. 47. “Last Night I returned from Tetuan after having had an interview with Hadge Abdarhaman Hashash, who confirmed to me that the Ship mentioned to be at Larach, was destined to detain American Vessels, as well as others; and shewed me His Majestys original Letter … authorising Hashash to give directions to the Captain for that effect.… Happily Commodore Morris being at hand with the Adams & Enterprise, the prevailing oppinion in this Country was against risquing the Ship at Sea, which circumstance has aided me on this occasion, beyond what I can express.” Hashash proposed to “withdraw the authority he had given for the Larach Ship takeing Americans” if Simpson would grant consular certificates allowing the cruiser to put to sea, “but that I positively refused … untill such time as His Majesty should see proper, to give the most positive declaration of his being at Peace” with the U.S. “After many arguments on both sides,” Hashash agreed to recommend to the emperor that he “desist from his hostile intentions” against the U.S. “As I perfectly believe he was the chief Instigator with the Emperour for makeing the essay he has done for War, I considered that as a great point gained.” Encloses a copy of his own letter to the emperor. “I enjoy great hopes of a speedy accommodation,… yet I must candidly say had there not been a Naval force at hand … I very much doubt if all I could have done, would have been attended with that success, I now so much hope for. The intelligence I was enabled to give Muley Soliman of The Presidents resolution of sending the Gun Carriages came most opportunely.” Anticipates hearing from the emperor “about Sunday next.” Hashash also requested a passport for an unarmed schooner to carry wheat from Rabat to Tunis, to which Simpson agreed, “seeing him so much disposed for an accommodation.” Notes that Ragusa has granted the emperor two ships for transporting wheat to Tripoli.
Does not have JM’s letter of 30 [20] Apr. at hand; “I cannot however excuse saying with how much Affliction I observed my claim to an encrease of Salary, equal to the actual expences attendant on my residence in this Country, beyond what was first alloted for the Consul of Morocco, had not met The Presidents immediate approbation.” Requests that his case be reconsidered.
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 1). RC 5 pp.; extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:221–22. The enclosure is a copy of Simpson to the emperor of Morocco, 31 July 1802 (4 pp.; docketed by Brent), in which Simpson communicated the contents of JM’s letter, expressing high regard for the emperor’s “faithfull observance of the Peace” and announcing the president’s decision to give the emperor one hundred gun carriages as a token of friendship; Simpson added that he intended to wait in Tangier for the emperor’s answer to these overtures for peace (printed ibid., 2:219–20). Jefferson communicated an extract of the RC and a copy of the enclosure to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:467–68).



   
   A full transcription of this document has been added to the digital edition.

